JUSTICE GREEN, specially concurring: I concur in the decision to reverse the order of the Board as contrary to the manifest weight of the evidence. However, I do not interpret the evidence to be quite as one-sided as does the majority. I write this special concurrence to explain my view of the evidence. The hearing officer’s decision involved several steps. First, he determined that prior to the August 4, 1989, meeting, Russell’s supervising authorities had intended to merely change her job rather than to fire her. This was admitted by Dugger’s testimony. The hearing officer then concluded that Russell’s conduct at the August 4 meeting prior to her request for union representation was not as insubordinate as the Board’s witnesses indicated. The hearing officer took into consideration that many .people are not likely to be calm when they perceive themselves threatened with loss of a desirable position. We must give some deference to the hearing officer’s interpretation of the witnesses whom he saw and heard. However, the crucial aspect of this evidence is not how reasonable or unreasonable Russell’s conduct was but rather the effect it had upon the sentiment of Dugger and Wortham in regard to Russell’s continued employment. The hearing officer reasoned that because Russell’s response was one which many would be likely to make, the determinative factor in the ultimate decision to fire must have been Russell’s request for union representation. Wortham and Dugger would have been well advised to have returned to the meeting when Russell and her union representative returned. Because of (1) the proximity between the August 4 meeting and the firing (see City of Burbank, 128 Ill. 2d at 345-46, 538 N.E.2d at 1149-50), and (2) the fact that Wortham and Dugger did not return, I do not find the decision of the Board, inherent in its order, that Russell’s request for union representation had a causal relationship to the firing was contrary to the manifest weight of the evidence. However, the evidence is overwhelming that the accelerating dissatisfaction with Russell’s attitude, conduct and work, and the impossibility of finding any solution short of firing was the determinative factor resulting in her firing. The District had the burden of proving that the firing would have occurred regardless of whether Russell had requested support by the presence of her representative. However, in view of the strength of the evidence, the Board’s rejection of that defense was contrary to the manifest weight of the evidence.